Title: To James Madison from William Thornton, 1 March 1824
From: Thornton, William
To: Madison, James


        
          My dear Sir
          City of Washington 1st: March 1824.
        
        The Bearer of this Letter Mr. John Finch, is the Grandson of Dr: Priestley, who comes recommended to me in the highest manner. He is travelling merely to view the Country, & is not only very desirous of seeing our great mountain’s & Rivers, but our great men, & of course you & Mr: Jefferson. Mr: Finch has given Lectures on Geology, and has visited New York & Philada. Your Country will furnish him with many Objects worthy of contemplation. With my most respectful Complimts. to your excellent Lady, & Family—I am with the highest respect & consideration Yrs. &c
        
          William Thornton
        
       